 


109 HR 393 IH: HUD Transparency and Accountability Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 393 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Lynch introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of Housing and Urban Development to notify the Congress of any shortfall in funding for the tenant-based rental assistance program under section 8 of the United States Housing Act of 1937. 
 
 
1.Short titleThis Act may be cited as the HUD Transparency and Accountability Act of 2005. 
2.Notification of funding shortfallSubsection (dd) of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(dd)) is amended— 
(1)by inserting (1) before Subject; and 
(2)by adding at the end the following new paragraph: 
 
(2)If, at any time, the Secretary determines or is notified by any public housing agency that the amount made available for any fiscal year for tenant-based assistance under this section is not sufficient to fully fund the authorized level of units under all annual contributions contracts, the Secretary shall promptly submit to the Committees on Appropriations and on the Budget of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate notice of such funding shortfall and an estimate of the amount needed to correct such shortfall. .  
 
